The court properly exercised its discretion in determining that substantial justice dictated the denial of the application. Defendant’s extensive criminal record, the seriousness of the underlying crime, and defendant’s illegal reentry into the United States and resumption of drug trafficking almost immediately after being released from custody on a prior class A-II felony drug conviction and deported outweighed any positive aspects of defendant’s prison record and postrelease prospects (see People v Peña, 55 AD3d 393 [2008]). Concur — Friedman, J.P., Sweeny, Freedman and Abdus-Salaam, JJ.